Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 06, 2018

The Court of Appeals hereby passes the following order:

A19A0839. CHARLES EUGENE BUTCHER, II v. KELLY JEAN BAILEY.

      The parties were divorced pursuant to a final judgment and decree entered on
June 16, 2016. The husband, Charles Eugene Butcher, II,1 filed a notice of appeal to
the Georgia Supreme Court on June 27, 2017, which transferred the matter to this
Court. We, however, lack jurisdiction for two reasons.
      First, a notice of appeal must be filed within 30 days of entry of the order sought
to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon an appellate court.” Perlman v.
Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (citation and punctuation
omitted). Because the husband filed a notice of appeal 376 days after entry of the
appealable judgment, this appeal is untimely.
      Second, appeals from “judgments or orders in divorce, alimony, and other
domestic relations cases” must be made by application for discretionary appeal.
OCGA § 5-6-35 (a) (2). “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). The
husband’s failure to follow the discretionary appeal procedure deprives us of
jurisdiction over this direct appeal.




      1
          The husband is currently serving a life sentence in a Texas prison.
For the foregoing reasons, the husband’s appeal is hereby DISMISSED.

                              Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                12/06/2018
                                      I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.

                                                                                , Clerk.